IN THE MATTER OF THE PETITION                                                           *      IN THE
FOR REINSTATEMENT OF
RONALD HOWARD COOPER                                                                    *      COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                                                        *      OF MARYLAND

                                                                                        *      Misc. Docket AG No. 80

                                                                                        *      September Term, 2020

                                                                                   ORDER

                       Upon consideration of the Petition for Reinstatement to the Bar of Maryland and

Bar Counsel’s Consent to Petition for Reinstatement, filed in the above-captioned case, it

is this 27th day of April, 2021,


                       ORDERED, by the Court of Appeals of Maryland, that the Petition be, and the

same hereby is, GRANTED; and it is further


                       ORDERED, that Ronald Howard Cooper is reinstated as a member of the Bar of

Maryland; and it is further


                       ORDERED, that the Clerk of the Court shall replace the name Ronald Howard

Cooper upon the register of attorneys entitled to practice law in this State and certify that

fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in

this State.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.    /s/ Robert N. McDonald
                        2021-04-27 09:59-04:00                                            Senior Judge


Suzanne C. Johnson, Clerk